UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35th Floor, New York, New York 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue 35th Floor New York, New York (Name and address of agent for service) Copy to: John E. Baumgardner, Jr., Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004 Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: June 30, 2016 Item1: Report to Shareholders For the six months ended return June 30, 2016,the net wide valuation spread between classically safe stocks asset value per Common Share increased 0.89% like utilities and staples, and cyclically oriented sectors while the investment return to our stockholders as investors chase yields not available in traditional fixed decreased by 3.16%. By comparison, our benchmark, income investments. the Standard & Poor’s 500 Stock Index (including income), increased 3.85%. For the twelve months Though not immune to weak economic trends in the ended June 30, 2016, the return on the net asset value rest of the world, the United States has continued to per Common Share decreased by 3.00%, and the return grow modestly, with the unemployment rate falling to our stockholders decreased by 7.83%; these compare to levels seen during the last expansion. Wages con- with an increase of 4.02% for the S&P 500. During both tinue to rise modestly, household formations are trending periods, the discount at which our shares traded contin- upward, while discretionary consumer spending remains ued to fluctuate and on June 30, 2016, it was 18.8%. relatively subdued. Borrowing for autos and other large expense consumer goods and services has been robust, As detailed in the accompanying financial statements while general consumer and housing credit has remained (unaudited), as of June 30, 2016, the net assets applicable below growth levels experienced during previous expan- to the Company’s Common Stock were $1,052,667,868 sions due in part to constrictive financial regulations and equal to $37.94 per Common Share. higher savings rates. The increase in net assets resulting from operations for Outside of the U.S., the economic picture remains more the six months ended June 30, 2016 was $4,206,851. subdued. Weaker Chinese and Japanese growth has During this period, the net realized gain on investments diminished demand for raw materials from emerging sold was $77,321,158 and the decrease in net unrealized markets in Latin America and Africa. The European appreciation was $73,367,690. Net investment income Union continues to face stagnant growth which may be for the six months was $5,909,369. Distributions to exacerbated due to the United Kingdom’s recent popular common shareholders totaled $2,826,870 and distribu- vote to exit the political and economic union. Though tions to Preferred Stockholders amounted to $5,655,986. the extent of residual effects is unknown, Brexit has the potential to have a significant impact on the E.U. to During the six months, The Company also repurchased the extent it encourages others to consider leaving the 550,178 of its shares at a cost of $16,740,318, an aver- Union. The negotiation for Britain to leave the E.U. age discount to net asset value of 17.7%. Strong relative could take up to three years to complete leaving a long performance contributed to our returns from the shares period of uncertainty for companies currently invested of companies in the consumer discretionary, industrials, in real property in the U.K. British property companies materials and financial sectors. The Company’s recent have experienced significant declines in response to underperformance relative to the S&P 500 is attributable Brexit as London has been among the most expensive to our exposure to currency fluctuations affecting the real estate markets in the world. dollar value of our foreign consumer staples, our modest overweight to energy and pharmaceuticals, including Favorably in the U.S. and China, a number of short Biotech. cycle indicators have begun to display positive trends. It appears the inventory overhang that plagued the As discussed in our first quarter letter, U.S. equity mar - U.S. economy since the second quarter of last year is kets have struggled, alternating between modest positive fading. The dramatic decline in drilling activity in the and negative returns reflecting elevated equity valua - U.S. is abating, removing some of the headwinds from tions, lower operating margins and flat revenue growth lower energy prices. Likewise, China has seen modest countered by extraordinarily low interest rates. reductions in raw material inventories and an uptick in domestic demand. Interest rates appear to remain the most powerful vari- able for valuation as they define, in part, the rate at which On the whole, we retain our enthusiasm for equities future cash flows are discounted. Given the growing for the long term as there are few alternatives with the number of sovereign nations experiencing negative potential to benefit from improvement in world growth interest rates, now at over $10 trillion in issued bonds, rates amid this low to negative interest rate environment. it would seem likely that valuations for equities and other assets may continue to benefit from the lack of Information about the Company, including our invest- alternative investments with favorable cash flow yields. ment objectives, operating policies and procedures, Though history is scant on the subject, negative interest investment results, record of dividend and distribution rates may well drive asset valuations, especially equities, payments, financial reports and press releases, is on our higher. Despite the simple mathematical formula that website and has been updated through June 30, 2016. It yields this outcome, the resulting higher valuations may can be accessed on the internet at www.generalameri- also lead to higher volatility in asset prices. caninvestors.com. This unusual and historic situation is occurring amidst By Order of the Board of Directors, low growth, low inflation, and, in most cases, aging G eneral A merican I nvestors C ompany , Inc . demographics for native populations. Elevated levels of government debt to GDP ratios, outsized swings in cur - Jeffrey W. Priest rency exchange rates and equally large levels of central President and Chief Executive Officer bank intervention are also present. This has led to a July 13, 2016 Value Shares COMMON STOCKS (note 1a) Consumer A utomobiles and C omponents (1.5%) Discretionary 1,264,063 Ford Motor Company (Cost $16,174,723) $15,889,272 (10.8%) R etailing (9.3%) 299,300 Liberty Interactive Corporation - Ventures A (a) 11,095,051 375,026 Macy’s Inc. 12,604,624 959,768 The TJX Companies, Inc. 74,122,883 (Cost $28,911,220) 97,822,558 (Cost $45,085,943) 113,711,830 Consumer F ood , B everage and T obacco (11.9%) Staples 201,174 Danone 14,155,826 (14.4%) 202,400 Diageo plc ADR 22,846,912 450,000 Nestle S.A. 34,659,734 195,000 PepsiCo, Inc. 20,658,300 704,378 Unilever N.V. 32,758,881 (Cost $67,915,227) 125,079,653 F ood and S taples R etailing (2.5%) 168,781 Costco Wholesale Corporation (Cost $5,100,945) 26,505,368 (Cost $73,016,172) 151,585,021 Energy 218,000 Anadarko Petroleum Corporation 11,608,500 (7.9%) 200,900 Apache Corporation 11,184,103 1,572,819 Cameco Corporation 17,253,824 660,000 Ensco plc - Class A 6,408,600 3,830,440 Gulf Coast Ultra Deep Royalty Trust (a) 275,792 535,000 Halliburton Company 24,230,150 1,730,000 Helix Energy Solutions Group, Inc. (a) 11,694,800 (Cost $84,586,318) 82,655,769 Financials B anks (1.6%) (22.2%) 140,000 M&T Bank Corporation (Cost $3,966,544) 16,552,200 D iversified F inancials (4.7%) 245,000 American Express Company 14,886,200 285,000 JPMorgan Chase & Co. 17,709,900 500,000 Nelnet, Inc. 17,375,000 (Cost $23,578,547) 49,971,100 I nsurance (15.9%) 158,877 Aon plc 17,354,135 675,600 Arch Capital Group Ltd. (a) 48,643,200 187,500 Axis Capital Holdings Limited 10,312,500 110 Berkshire Hathaway Inc. Class A (a) 23,867,250 125,000 Everest Re Group, Ltd. 22,833,750 365,000 MetLife, Inc. 14,537,950 243,298 Willis Towers Watson plc 30,244,374 (Cost $50,525,480) 167,793,159 (Cost $78,070,571) 234,316,459 Health Care P harmaceuticals , B iotechnology and L ife S ciences (12.2%) 1,200,000 Ariad Pharmaceuticals, Inc. (a) 8,868,000 190,000 Celgene Corporation (a) 18,739,700 514,409 Cempra, Inc. (a) 8,482,605 438,600 Gilead Sciences, Inc. 36,588,012 197,442 Intra-Cellular Therapies Inc. (a) 7,664,698 427,191 Merck & Co., Inc. 24,610,474 477,076 Paratek Pharmaceuticals Inc. (a) 6,636,127 460,808 Pfizer Inc. 16,225,050 396,123 Repros Therapeutics Inc. (a) 637,758 (Cost $77,721,416) 128,452,424 Value Shares COMMON STOCKS (continued) (note 1a) Industrials C apital G oods (6.7%) (12.4%) 219,131 Eaton Corporation plc $13,088,695 840,000 General Electric Company 26,443,200 300,000 United Technologies Corporation 30,765,000 (Cost $57,241,319) 70,296,895 C ommercial and P rofessional S ervices ( 4.7%) 972,800 Republic Services, Inc. (Cost $14,903,516) 49,914,368 T ransportation (1.0%) 945,064 Hertz Global Holdings, Inc. (a) (Cost $16,071,904) 10,461,858 (Cost $88,216,739) 130,673,121 Information S emiconductors and S emiconductor E quipment (2.9%) Technology 200,850 ASML Holding N.V. 19,926,328 (15.5%) 330,500 Intel Corporation 10,840,400 (Cost $10,939,662) 30,766,728 S oftware and S ervices (4.5%) 680,686 Microsoft Corporation 34,830,703 378,034 Synchronoss Technologies, Inc. (a) 12,044,163 (Cost $29,257,286) 46,874,866 T echnology H ardware and E quipment ( 8.1%) 184,000 Apple Inc. 17,590,400 1,039,500 Cisco Systems, Inc. 29,823,255 410,000 EMC Corporation 11,139,700 66,300 Keysight Technologies, Inc. (a) 1,928,667 461,200 QUALCOMM Incorporated 24,706,484 (Cost $51,326,605) 85,188,506 (Cost $91,523,553) 162,830,100 Materials 981,422 Huntsman Corporation (Cost $18,834,046) 13,200,126 (1.3%) Miscellaneous Other (b) (Cost $30,042,178) 27,773,562 (2.6%) Telecommunication 683,852 Vodafone Group plc ADR (Cost $23,341,423) 21,124,188 Services (2.0%) TOTAL COMMON STOCKS (101.3%) (Cost $610,438,359) 1,066,322,600 Warrant WARRANT Technology 281,409 Applied DNA Sciences, Inc. (a) (Cost $2,814) 322,213 Hardware & Equipment (0.0%) Shares SHORT-TERM SECURITY AND OTHER ASSETS 179,413,039 SSgA U.S. Treasury Money Market Fund(17.1% ) (Cost $179,413,039) 179,413,039 TOTAL INVESTMENTS (c) (118.4%) (Cost $789,854,212) 1,246,057,852 Liabilities in excess of receivables and other assets (-0.3%) (3,272,809) 1,242,785,043 PREFERRED STOCK (-18.1%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $1,052,667,868 ADR - American Depository Receipt (a) Non-income producing security. (b) Securities which have been held for less than one year, not previously disclosed, and not restricted. (c) At June 30, 2016 the cost of investments for Federal income tax purposes was $789,854,212; aggregate gross unrealized appreciation was $512,285,501; aggregate gross unrealized depreciation was $56,081,861; and net unrealized appreciation was $456,203,640. (see notes to unaudited financial statements) Contracts Value Call Option (100 Shares Each) COMPANY/EXPIRATION DATE/EXCERCISE PRICE (note 1a) I nformation technology (0.0%) T echnology H ardware and E quipment 2,495 Cisco Systems Inc./July 15, 2016/$25 (Premium Received $510,141) $935,625 N et S hares S hares I ncreases T ransacted H eld N ew P ositions Axis Capital Holdings Limited 187,500 187,500 Gulf Coast Ultra Deep Royalty Trust — 3,830,440 (b) Helix Energy Solutions Group, Inc. 95,000 1,730,000 (b) Liberty Interactive Corporation - Ventures A 299,300 299,300 A dditions Ensco plc - Class A 80,000 660,000 Macy’s, Inc. 40,000 375,026 Paratek Pharmaceuticals Inc. 200,000 477,076 D ecreases E liminations FCB Financial Holdings, Inc. 200,000 — Occidental Petroleum Corporation 38,400 — R eductions Apache Corporation 30,000 200,900 Apple Inc. 90,000 184,000 Arch Capital Group Ltd. 24,400 675,600 Cisco Systems, Inc. 500 1,039,500 Diageo plc ADR 20,000 202,400 General Electric Company 175,000 840,000 Halliburton Company 50,000 535,000 Keysight Technologies, Inc. 185,000 66,300 Pfizer Inc. 145,000 460,808 Synchronoss Technologies, Inc. 47,500 378,034 The TJX Companies, Inc. 30,000 959,768 (a) Common shares unless otherwise noted; excludes transactions in Common Stocks - Miscellaneous - Other. (b) Shares purchased in prior period and previously carried under Common Stocks - Miscellaneous - Other. (see notes to unaudited financial statements) The diversification of the Company’s net assets applicable to its Common Stock by industry group as of June 30, 2016 is shown in the table. C ost V alue P ercent C ommon Industry C ategory (000) (000) N et
